Case 20-32181-KLP   Doc 1318    Filed 08/02/21 Entered 08/02/21 09:03:29   Desc Main
                               Document     Page 1 of 8
Case 20-32181-KLP   Doc 1318    Filed 08/02/21 Entered 08/02/21 09:03:29   Desc Main
                               Document     Page 2 of 8
                                   EXHIBIT A
             Case 20-32181-KLP                                     Doc 1318                 Filed 08/02/21 Entered 08/02/21 09:03:29                                                     Desc Main
                                                                                           Document     Page 3 of 8
                                                                                                                Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                     Description                                         Name                                          Address              FAX                               Email          Method of Service
Notice of Appearance and Request for Notices           1618 14th Street, NW, LLC                 Attn: Larry H. Kirsch                  202‐293‐1364   larry@lkirschlaw.com                 Email
Counsel to 1618 14th Street, NW, LLC                                                             402 Long Trail Terrace
                                                                                                 Rockville, MD 20850
Notice of Appearance and Request for Notices           Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Paul M. Lopez                    214‐544‐4040   plopez@abernathy‐law.com             Email
Counsel to Collin County Tax Assessor/Collector                                                  Attn: Larry R. Boyd                                   bankruptcy@abernathy‐law.com
                                                                                                 Attn: Emily M. Hahn                                   ehahn@abernathy‐law.com
                                                                                                 1700 Redbud Blvd, Ste 300
                                                                                                 McKinney, TX 75069
Notice of Appearance and Request for Notices           Arent Fox LLP                             Attn: Mary Joanne Dowd                 202‐857‐6395   mary.dowd@arentfox.com               Email
Counsel to Parawin Industries Limited                                                            1717 K St, NW
                                                                                                 Washington, DC 20006
Notice of Appearance and Request for Notices           Ashby & Geddes, P.A.                      Attn: Gregory A. Taylor                302‐654‐2067   GTaylor@ashbygeddes.com              Email
Counsel to RetailMeNot, Inc.                                                                     Attn: Stacy L. Newman                                 SNewman@ashbygeddes.com
                                                                                                 500 Delaware Ave, 8th Fl
                                                                                                 P.O. Box 1150
                                                                                                 Wilmington, DE 19899‐1150
U.S. Bank National Association (“U.S. Bank”), as       Ballard Spahr LLP                         Attn: John D. Sadler                   202‐661‐2299   sadlerj@ballardspahr.com             Email
Indenture Trustee and Collateral                                                                 1909 K St NW, 12th Fl                                 LitDocket_East@ballardspahr.com
Agent with respect to certain 13.00% Senior Secured                                              Washington, D.C. 20006
New Money Notes due 2021 and 13.00%
Senior Secured Notes due 2021
Notice of Appearance and Request for Notices           Ballard Spahr LLP                         Attn: Leslie C. Heilman                302‐252‐4466   heilmanl@ballardspahr.com            Email
Lead Counsel for Gateway Knollwood, LLC                                                          Attn: Laurel D. Roglen                                roglenl@ballardspahr.com
                                                                                                 919 N Market St, 11th Fl
                                                                                                 Wilmington, DE 19801‐3034
Notice of Appearance and Request for Notices           Ballard Spahr LLP                         Attn: Dustin P. Branch                 424‐204‐4350   branchd@ballardspahr.com             Email
Lead Counsel for Gateway Knollwood, LLC                                                          2029 Century Park E, Ste 800
                                                                                                 Los Angeles, CA 90067‐2909
Notice of Appearance and Request for Notices          Barclay Damon LLP                          Attn: Kevin M. Newman                  315‐703‐7349   knewman@barclaydamon.com             Email
Atlanta Outlet Shoppes, LLC, Bluegrass Outlet Shoppes                                            Barclay Damon Tower
CMBS, LLC, and Pyramid Management Group, LLC                                                     125 East Jefferson Street
                                                                                                 Syracuse, NY 13202
Notice of Appearance and Request for Notices           Barclay Damon LLP                         Attn: Niclas A. Ferland                203‐654‐6274   nferland@barclaydamon.com            Email
Counsel to Westfield, LLC                                                                        Attn: Ilan Markus                                     imarkus@barclaydamon.com
                                                                                                 545 Long Wharf Dr, 9th Fl
                                                                                                 New Haven, CT 06511
Notice of Appearance and Request for Notices            Barclay Damon LLP                        Attn: Scott L. Fleischer               212‐784‐5799   sfleischer@barclaydamon.com          Email
Counsel to Westfield, LLC, Atlanta Outlet Shoppes, LLC,                                          1270 Ave of the Americas, Ste 501
Bluegrass Outlet Shoppes CMBS, LLC, and Pyramid                                                  New York, NY 10020
Management Group, LLC
Notice of Appearance and Request for Notices            Bialson, Bergen & Schwab, PC             Attn: Lawrence Schwab                  650‐494‐2738   lschwab@bbslaw.com                   Email
Counsel for Salesforce.com, Inc.                                                                 Attn: Thomas Gaa                                      tgaa@bbslaw.com
                                                                                                 Attn: Gaye Heck                                       gheck@bbslaw.com
                                                                                                 633 Menlo Ave, Ste 100
                                                                                                 Menlo Park, CA 94025
Notice of Appearance and Request for Notices Counsel Bilzin Sumberg Baena Price & Axelrod LLP                                                          eservice@bilzin.com                  Email
for BBVA Bancomer S.A., Institución de Banca Múltiple,                                                                                                 jsakalo@bilzin.com
Grupo Financiero BBVA Bancomer

Notice of Appearance and Request for Notices.          Blank Rome LLP                            Attn: John E. Lucian, Esq.             215‐832‐5442   Lucian@blankrome.com                 Email
Counsel for Jenel Management Corp.                                                               Attn: Jose F. Bibiloni, Esq.                          Jbibiloni@blankrome.com
                                                                                                 One Logan Square
                                                                                                 Philadelphia, PA 19103
Notice of Appearance and Request for Notices           Bogorad & Richards PLLC                   Attn: Stephen A. Bogorad               703‐457‐7824   sab@bogoradrichards.com              Email
Counsel to 3700 McKinney Ltd.                                                                    209 Madison St, Ste 501
                                                                                                 Alexandria, VA 22314
Notice of Appearance and Request for Notices           Buchalter, a Professional Corporation     Attn: Shawn M. Christianson, Esq.      415‐227‐0770   schristianson@buchalter.com          Email
Attorneys for Oracle America, Inc..                                                              55 Second St., 17th Fl
                                                                                                 San Francisco, CA 94105‐3493
Notice of Appearance and Request for Notices.          Burr & Forman LLP                         Attn: J. Ellsworth Summers, Jr.        904‐232‐7201   esummers@burr.com                    Email
Counsel to Comenity Bank.                                                                        50 N Laura St, Ste 3000
                                                                                                 Jacksonville, FL 32202
Notice of Appearance and Request for Notices.          Burr & Forman LLP                         Attn: J. Cory Falgowski                302‐397‐2566   jfalgowski@burr.com                  Email
Counsel to Comenity Bank.                                                                        1201 N. Market St, Ste 1407
                                                                                                 Wilmington, DE 19801
Notice of Appearance and Request for Notices.          Burr & Forman LLP                         Attn: James H. Haithcock, III          205‐244‐5674   jhaithcock@burr.com                  Email
Counsel to Comenity Bank.                                                                        420 N 20th St, 3400
                                                                                                 Birmingham, AL 35203
Notice of Appearance and Request for Notices.         Carmody Torrance Sandak & Hennessey        Attn: Marc J. Kurzman                  203‐325‐8608   MKurzman@carmodylaw.com              Email
Counsel to Honeydo Family, LLC and W.S. Tice's Corner LLP                                        707 Summer St.
Associates, LLC, the Lessor of thye Debtors'                                                     Stamford, CT 06901

Notice of Appearance and Request for Notices           Carr Maloney, PC                          Attn: J. Peter Glaws, IV               202‐310‐5555   peter.glaws@carrmaloney.com          Email
Counsel for Sterling Group Holdings Ltd dba Sterling                                             2020 K St NW, Ste 850
Apparel of Hong Kong                                                                             Washington, DC 20006
Core Parties                                           Chinos Holdings, Inc.                     Attn: Jeremy Brooks                                   jeremy.brooks@jcrew.com              Email
The Debtors                                                                                      Attn: Maria Di Lorenzo                                                                     First Class Mail
                                                                                                 225 Liberty St., 17th Fl.
                                                                                                 New York, NY 10281
Notice of Appearance and Request for Notices           Choate, Hall & Stewart LLP                Attn: Kevin J. Simard                  617‐248‐4000   ksimard@choate.com                   Email
Counsel to Bank of America, N.A., in its capacity as                                             Attn: G. Mark Edgarton                                gedgarton@choate.com
Administrative Agent and Collateral Agent for the                                                2 International Pl
Prepetition ABL Secured Parties                                                                  Boston, Massachusetts 02110
Notice of Appearance and Request for Notices           Clark Hill PLC                            Attn: Alexander R. Green               202‐640‐6691   agreen@clarkhill.com                 Email
Counsel to Aeonian Partners, LP                                                                  1001 Pennsylvania Ave, NW Ste 1300 S
                                                                                                 Washington, DC 20004
Notice of Appearance and Request for Notices           Cohne Kinghorn, PC                        Attn: George B. Hofmann                801‐363‐4378   ghofmann@ck.law                      Email
Counsel to Akamai Technologies, Inc.                                                             111 E Broadway, 11th Fl
                                                                                                 Salt Lake City, UT 84111
Notice of Appearance and Request for Notices           Davey & Brogan, PC                        Attn: Ann Brogan                       757‐622‐4924   Ann.Brogan@daveybroganpc.com         Email
Counsel for South Pacific Fashions, LTD.                                                         101 Granby St, Ste 300
                                                                                                 Norfolk, VA 23510




In re: Chinos Holdings, Inc., et al.
Case No. 20‐32181                                                                                                   Page 1 of 6
             Case 20-32181-KLP                                       Doc 1318                    Filed 08/02/21 Entered 08/02/21 09:03:29                                             Desc Main
                                                                                                Document     Page 4 of 8
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                    Description                                           Name                                          Address           FAX                             Email           Method of Service
Notice of Appearance and Request for Notices             Dunlap Bennett & Ludwig PLLC             Attn: David Ludwig                  703‐777‐3656    dludwig@dbllawyers.com             Email
Counsel to New Fashion Products, Inc.                                                             211 Church St SE
                                                                                                  Leesburg, VA 20175
Notice of Appearance and Request for Notices             Eckert Seamans Cherin & Mellott, LLC     Attn: Christopher L. Perkins        804‐698‐2950    cperkins@eckertseamans.com         Email
Counsel to Westfield, LLC                                                                         919 E Main St, Ste 1300
                                                                                                  Richmond, VA 23219
Notice of Appearance and Request for Notices             Foster, Swift, Collins & Smith, P.C.     Attn: Laura J. Genovich             616‐726‐6813    lgenovich@fosterswift.com          Email
Counsel to Wolverine World Wide, Inc.                                                             1700 E Beltline Ave, NE, Ste 200
                                                                                                  Grand Rapids, MI 49525
Notice of Appearance and Request for Notices             Fox Rothschild LLP                       Attn: Diana Lyn Curtis McGraw                       dmcgraw@foxrothschild.com          Email
Counsel to Kyung Seung Co., Ltd.                                                                  1030 15th St, NW, Ste 380 E
                                                                                                  Washington, DC 20005
Notice of Appearance and Request for Notices.            Fox Rothschild LLP                       Attn: Magdalena Schardt             215‐299‐2150    mschardt@foxrothschild.com         Email
Counsel to MEPT Brewery Block 2 LLC.                                                              2000 Market St, 20th Fl
                                                                                                  Philadelphia, PA 19103‐3222
Notice of Appearance and Request for Notices.            Fox Rothschild LLP                       Attn: Mark E. Hall, Esq.            973‐992‐9125    mhall@foxrothschild.co             Email
Counsel to PSLP LLC (“PSLP”) and PILAF Partners, LLC                                              Attn: Michael R. Herz, Esq.                         mherz@foxrothschild.com
(“PILAF” and                                                                                      49 Market St
together with “PSLP,” “Palmer Square”).                                                           Morristown, NJ 07960
Notice of Appearance and Request for Notices             Fox Rothschild LLP                       Attn: Robert M. Fishman                             rfishman@foxrothschild.com         Email
Counsel to Kyung Seung Co., Ltd.                                                                  321 N Clark St, Ste 1600
                                                                                                  Chicago, IL 60654
Notice of Appearance and Request for Notices             FrankGecker LLP                          Attn: Joseph D. Frank               312‐ 276‐0035   jfrank@fgllp.com                   Email
Counsel to Experian Marketing Solutions, Inc.                                                     Attn: Karen V. Newbury                              knewbury@fgllp.com
                                                                                                  1327 W. Washington Blvd, Ste 5G‐H
                                                                                                  Chicago, IL 60607z
Notice of Appearance and Request for Notices             Freehill Hogan & Mahar LLP                                                                   ann.brogan@daveybroganpc.com       Email
Counsel for South Pacific Fashions, LTD.
Notice of Appearance and Request for Notices             Frost Brown Todd LLC                     Attn: Kendal G. Hardison            502‐581‐1087    khardison@fbtlaw.com               Email
Lead Counsel for Washington Prime Group, Inc.                                                     Attn: Ronald E. Gold                                RGold@fbtlaw.com
                                                                                                  Attn: Erin P. Severini                              eseverini@fbtlaw.com
                                                                                                  400 W Market St, Ste 3200
                                                                                                  Louisville, KY 40202‐3363
Notice of Appearance and Request for Notices             Frost Brown Todd LLC                     Attn: Ronald E. Gold                513‐651‐6981    rgold@fbtlaw.com                   Email
Counsel to Washington Prime Group Inc.                                                            Attn: A.J. Webb                                     awebb@fbtlaw.com
                                                                                                  3300 Great American Tower
                                                                                                  301 E. 4th St.
                                                                                                  Cincinnati, OH 45202
Notice of Appearance and Request for Notices            Gallagher Evelius & Jones LLP             Attn: David Sommer                                  jdvornicky@gejlaw.com              Email
Counsel for Harbor East Parcel D‐Retail 2, LLC and Help                                           Attn: Jared Dvornicky
II, LLC as Landlords                                                                              218 N Charles St, Ste 400
                                                                                                  Baltimore, MD 21201
Notice of Appearance and Request for Notices.            Garfunkel Wild, PC                       Attn: Burton S. Weston, Esq.        516‐466‐5964    bweston@garfunkelwild.com          Email
Counsel to Fifth Avenue of Long Island Realty                                                     111 Great Neck Rd, Ste 600
Associates, LLC.                                                                                  Great Neck, NY 11021
Notice of Appearance and Request for Notices             Goodman Allen Donnelly, PLLC             Attn: Donna J. Hall                 757‐625‐7701    dhall@goodmanallen.com             Email
Counsel to Axity, LLC f/n/a Intellego Group, LL                                                   150 Boush St, Ste 900
                                                                                                  Norfolk, VA 23510
Notice of Appearance and Request for Notices          Goulston & Storrs PC                        Attn: Douglas B. Rosner                             drosner@goulstonstorrs.com         Email
Counsel to Garden City Owner LLC, Legacy Place                                                    Attn: Vanessa P. Moody                              vmoody@goulstonstorrs.com
Properties LLC, Market Street Retail South LLC, W/S/M                                             400 Atlantic Avenue
Hingham Properties LLC, WS Peak Canton Properties                                                 Boston, MA 02110‐3333
LLC, Hilldale Shopping Center LLC, WS Tampa Owner
LLC, BP PruCenter Acquisition LLC, Reston Town Center
Property LLC and Wilson Canal Place II, LLC

Notice of Appearance and Request for Notices            Graydon Head & Ritchey LLP                Attn: J. Michael Debbeler           513‐651‐3836    mdebbeler@graydon.law              Email
Counsel to Sterling Group Holdings Limited dba Sterling                                           Attn: Jeffrey M. Hendrick                           jhendricks@graydon.law
Apparel of Hong Kong.                                                                             312 Walnut St, Ste 1800
                                                                                                  Cincinnati, OH 45202‐4060
Notice of Appearance and Request for Notices             Greenberg Traurig, LLP                   Attn: Thomas J. McKee, Jr           703‐749‐1301    mckeet@gtlaw.com                   Email
Counsel to RCPI Landmark Properties, LLC and US                                                   1750 Tysons Boulevard, Suite 1000
Apparel & Textiles (Pvt.) Ltd.                                                                    McLean, VA 22102
Counsel to ADP, Inc.
Notice of Appearance and Request for Notices             Hackett Feinberg P.C.                    Attn: Frank F. McGinn               617‐422‐0383    ffm@bostonbusinesslaw.com          Email
Counsel to Iron Mountain Information Management,                                                  155 Federal St, 9th Fl
Inc.                                                                                              Boston, MA 02110
Notice of Appearance and Request for Notices             Harris Beach PLLC                        Attn: Wendy A. Kinsella             315‐423‐7100    wkinsella@harrisbeach.com          Email
Counsel to Eastview Mall, LLC and Pittsford Plaza SPE,                                            333 W Washington St, Ste 200
LLC                                                                                               Syracuse, NY 13202
Notice of Appearance and Request for Notices             Hirschler Fleischer, P.C.                Attn: Robert S. Westermann          804‐644‐0958    rwestermann@hf‐law.com             Email
Proposed Counsel to Official Committee of Unsecured                                               P.O. Box 500                                                                           First Class Mail
Creditors                                                                                         Richmond, VA 23218‐0500
Notice of Appearance and Request for Notices             Hirschler Fleischer, P.C.                Attn: Robert S. Westermann          804‐644‐0957    rwestermann@hf‐law.com             Email
Proposed Counsel to Official Committee of Unsecured                                               The Edgeworth Bldg
Creditors                                                                                         2100 E Cary St
                                                                                                  Richmond, VA 23223
Notice of Appearance and Request for Notices             Hogan Lovells US LLP                     Attn: Christopher R. Bryant         212‐918‐3100    chris.bryant@hoganlovells.com      Email
Counsel to The Crown Estate Commissioners                                                         Attn: Sara Posner                                   sara.posner@hoganlovells.com
                                                                                                  390 Madison Ave
                                                                                                  New York, NY 10017
Notice of Appearance and Request for Notices             Holland & Knight LLP                     Attn: David J. Fischer              312‐578‐6666    david.fischer@hklaw.com            Email
900 North Michigan LLC                                                                            Attn: Phillip W. Nelson                             phillip.nelson@hklaw.com
                                                                                                  150 N Riverside Plz, Ste 2700
                                                                                                  Chicago, IL 60606
Notice of Appearance and Request for Notices             Holland & Knight LLP                     Attn: Richard E. Lear               202‐955‐5564    richard.lear@hklaw.com             Email
900 North Michigan LLC                                                                            800 17th Street N.W., Suite 110
                                                                                                  Washington, D.C. 20006




In re: Chinos Holdings, Inc., et al.
Case No. 20‐32181                                                                                                    Page 2 of 6
             Case 20-32181-KLP                                       Doc 1318                   Filed 08/02/21 Entered 08/02/21 09:03:29                                                   Desc Main
                                                                                               Document     Page 5 of 8
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                     Description                                         Name                                              Address        FAX                          Email                   Method of Service
Core Parties                                             Hunton Andrews Kurth LLP                 Attn: Tyler P. Brown                804‐788‐8218   tpbrown@huntonak.com                     Email
Counsel to the Debtors                                                                            Attn: Nathan Kramer                                nkramer@huntonak.com
                                                                                                  Attn: Henry P. (Toby) Long, III                    hlong@huntonak.com
                                                                                                  Riverfront Plaza, East Tower
                                                                                                  951 East Byrd Street
                                                                                                  Richmond, VA 23219
Internal Revenue Service                                 Internal Revenue Service                 Centralized Insolvency Operation                                                            First Class Mail
                                                                                                  P.O. Box 7346
                                                                                                  Philadelphia, PA 19101‐7346
Notice of Appearance and Request for Notices             Jones Walker LLP                         Attn: Jeffrey R. Barber             601‐949‐4804   jbarber@joneswalker.com                  Email
Renaissance at Colony Park, LLC                                                                   190 E Capitol St, Ste 800
                                                                                                  PO Box 427
                                                                                                  Jackson, MS 39205‐0427
Notice of Appearance and Request for Notices             Kaufman & Canoles, P.C.                  Attn: Lisa Hudson Kim               888‐360‐9092   lhkim@kaufcan.com                        Email
Local Counsel to Washington Prime Group, Inc. and                                                 Attn: Dennis T. Lewandowski                        dtlewand@kaufcan.com
lead counsel to Gateway Knollwood, LLC                                                            Attn: Clark J. Belote                              cjbelote@kaufcan.com
                                                                                                  2101 Parks Ave, Ste 700
                                                                                                  Virginia Beach, VA 23451
Core Parties                                             Kelley Drye & Warren LLP                 Attn: James S. Carr                 212‐808‐7897   kelliott@kelleydrye.com                  Email
Counsel to IPCo Trustee                                                                           Attn: Kristin S. Elliott                           KDWBankruptcyDepartment@kelleydrye.com   First Class Mail
                                                                                                  101 Park Avenue                                    jcarr@kelleydrye.com
                                                                                                  New York, NY 10178
Notice of Appearance and Request for Notices             Kelley Drye & Warren LLP                 Attn: Robert L. LeHane              212‐808‐7897   rlehane@kelleydrye.com                   Email
Counsel to Brookfield Property REIT Inc., Hines Global                                            Attn: Jennifer D. Raviele                          jraviele@kelleydrye.com
REIT, Jones Lang LaSalle Americas, Inc., SITE Centers                                             Attn: Sean T. Wilson                               swilson@kelleydrye.com
Corp. and Turnberry Associates                                                                    101 Park Avenue                                    KDWBankruptcyDepartment@kelleydrye.com
                                                                                                  New York, NY 10178

Notice of Appearance and Request for Notices             Ken Burton, Jr., Manatee Tax Collector   Attn: Jennifer Francis              941‐708‐4934   legal@taxcollector.com                   Email
Tax Authorities                                                                                   Attn: Ken Burton, Jr.
                                                                                                  1001 3rd Ave W, Ste 240
                                                                                                  Bradenton, FL 34205‐7863
Notice of Appearance and Request for Notices             Krein Law Firm                           Attn: J. Scott Krein                703‐580‐8553   jsk@kreinlaw.com                         Email
Counsel to Amerishop Suburban, L.P.                                                               4000 Genesee Pl, Ste 117
                                                                                                  Prince William, VA 22192
Notice of Appearance and Request for Notices             Kurtzman Steady LLC                      Attn: Jeffrey Kurtzman                             kurtzman@kurtzmansteady.com              Email
Counsel to Preit Services LLC                                                                     401 S. 2nd St., Ste. 200
                                                                                                  Philadelphia, PA 19147
Notice of Appearance and Request for Notices         Kutak Rock LLP                               Attn: Peter J. Barrett              804‐783‐6192   Peter.Barrett@KutakRock.com              Email
Counsel to Delaware Trust Company, Indenture Trustee                                              Attn: Brian H. Richardson                          Brian.richardson@kutakrock.com
                                                                                                  901 E Byrd St, Ste 1000
                                                                                                  Richmond, VA 23219‐4071
Notice of Appearance and Request for Notices.            Law Office of Larry H. Kirsch            Attn: Lawrence Henry Kirsch         202‐293‐1364   larry@lkirschlaw.com                     Email
Counsel to 1618 14th St, NW, LLC                                                                  1803 Research Blvd, Ste 215
                                                                                                  Rockville, MD 20850
                                                         Lazarus & Lazarus, P.C.                  Attn: Harlan M. Lazarus             212‐684‐0314   hlazarus@lazarusandlazarus.com           Email
Notice of Appearance and Request for Notices                                                      240 Madison Ave, 8th Fl                            harlan.lazarus@gmail.com
ODY Accessories Inc.                                                                              New York, NY 10016
Counsel to the IPCO Notes Trustees                       Leonard Green & Partners                 Attn: Andrew Goldberg                              agoldberg@leonardgreen.com               Email
                                                                                                  Attn: Michael Solomon                              solomon@leonardgreen.com                 First Class Mail
                                                                                                  11111 Santa Monica Blvd, Ste 2000
                                                                                                  Los Angeles, CA 90025;;
Notice of Appearance and Request for Notices             Lewis Brisbois Bisgaard & Smith LLP      Attn: Kathryn E. Bonorchis                         Kathryn.bonorchis@lewisbrisbois.com      Email
Counsel to Nam Dinh Garment Joint Stock Company                                                   Attn: Paul H. Kuhnel                               Paul.Kuhnel@lewisbrisbois.com
(NAGACO) and Pro Sports Giao Thuy JSC                                                             1300 Light St, Ste 1300
                                                                                                  Baltimore, MD 21202
Notice of Appearance and Request for Notices             LimNexus LLP                             Attn: Sung Jin Hwang                213‐955‐9511   sungjin.hwang@limnexus.com               Email
Counsel to lto Pan Pacific Co., Ltd.                                                              Attn: James Till                                   james.till@limnexus.com
                                                                                                  707 Wilshire Blvd, Ste 4600
                                                                                                  Los Angeles, CA 90017
Notice of Appearance and Request for Notices             LimNexus LLP                             Attn: James K. Donaldson            213‐955‐9511   jed.donaldson@limnexus.com               Email
Counsel to lto Pan Pacific Co., Ltd.                                                              1050 Connecticut Ave NW, Ste 500
                                                                                                  Washington, DC 20036
Notice of Appearance and Request for Notices             Linebarger Goggan Blair & Sampson, LLP   Attn: Elizabeth Weller              469‐221‐5003   dallas.bankruptcy@publicans.com          Email
Counsel to Tarrant County & Dallas County                                                         2777 N Stemmons Fwy, Ste 1000
                                                                                                  Dallas, TX 75207
Notice of Appearance and Request for Notices            Linebarger Goggan Blair & Sampson, LLP    Attn: John P. Dillman               713‐844‐3503   houston_bankruptcy@publicans.com         Email
Cypress‐Fairbanks ISD, Montgomery County, Fort Bend                                               PO Box 3064
County, & Harris County                                                                           Houston, TX 77253‐3064
Notice of Appearance and Request for Notices            Loeb & Loeb LLP                           Attn: John D. Taliaferro                           jtaliaferro@loeb.com                     Email
Counsel to Deloitte Consulting LLP and Deloitte Tax LLP                                           901 New York Ave NW
                                                                                                  Washington D.C. 20001
Notice of Appearance and Request for Notices            Loeb & Loeb LLP                           Attn: P. Gregory Schwed                            gschwed@loeb.com                         Email
Counsel to Deloitte Consulting LLP and Deloitte Tax LLP                                           Attn: Daniel B. Besikof                            dbesikof@loeb.com
                                                                                                  Attn: Noah Weingarten                              nweingarten@loeb.com
                                                                                                  345 Park Ave
                                                                                                  New York, NY 10154
Notice of Appearance and Request for Notices.            Marion County Treasurer's Office         Attn: Douglas J. DeGlopper                         ddeglopper@aol.com                       Email
Counsel for Marion County Treasurer                                                               318 E 64th St
                                                                                                  Indianapolis, IN 46220
Notice of Appearance and Request for Notices         McCreary, Veselka, Bragg & Allen, PC         Attn: Tara LeDay                    512‐323‐3205   tleday@mvbalaw.com                       Email
Counsel to The County of Hays, Texas, and The County                                              P.O. Box 1269
of Williamson, Texas                                                                              Round Rock, TX 78680
Notice of Appearance and Request for Notices         McDonald, Sutton, Duval, PLC                 Attn: Kevin A. Lake                 804‐788‐4427   klake@mcdonaldsutton.com                 Email
Counsel to the Local Texas Taxing Authorities                                                     5516 Falmouth St, Ste 108
                                                                                                  Richmond, VA 23230
Notice of Appearance and Request for Notices             McGuire, Craddock & Strother, P.C.       Attn: Marc W. Taubenfeld            214‐954‐6868   mtaubenfeld@mcslaw.com                   Email
Counsel for 3700 McKinney Ltd                                                                     500 N Akard St, Ste 2200
                                                                                                  Dallas, TX 75201




In re: Chinos Holdings, Inc., et al.
Case No. 20‐32181                                                                                                    Page 3 of 6
             Case 20-32181-KLP                                     Doc 1318                 Filed 08/02/21 Entered 08/02/21 09:03:29                                                             Desc Main
                                                                                           Document     Page 6 of 8
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                     Description                                      Name                                                Address                 FAX                           Email                Method of Service
Notice of Appearance and Request for Notices           McGuireWoods LLP                            Attn: Douglas M. Foley                                     dfoley@mcguirewoods.com               Email
Counsel to Bank of America, N.A., in its capacity as                                               Attn: Sarah B. Boehm                                       sboehm@mcguirewoods.com
Administrative Agent and Collateral Agent for the                                                  Gateway Plaza 800 E Canal St
Prepetition ABL Secured Parties                                                                    Richmond, Virginia 23219
Notice of Appearance and Request for Notices.            McNamee Hosea, et al                      Attn: Craig M. Palik, Esq.                 301‐982‐9450    cpalik@mhlawyers.com                  Email
Counsel to 1618 14th St, NW, LLC                                                                   6411 Ivy Ln, Suite 200
                                                                                                   Greenbelt, MD 20770
Notice of Appearance and Request for Notices             Meyers, Rodbell & Rosenbaum, P.A.         Attn: Nicole C. Kenworthy                                                                        First Class Mail
Counsel to Prince George’s County, Maryland                                                        6801 Kenilworth Ave, Ste 400
                                                                                                   Riverdale, MD 20737‐1385
Notice of Appearance and Request for Notices             Miami‐Dade County Tax Collector           Attn: Priscilla A. Windley                 305‐375‐4601    Priscilla.windley@miamidade.gov       Email
Tax Authoritiesv                                                                                   Paralegal Collection Specialist                            mdtcbkc@miamidade.gov
                                                                                                   Miami Dade Bankruptcy Unit
                                                                                                   200 NW 2nd Ave, #430
                                                                                                   Miami, FL 33128
Notice of Appearance and Request for Notices             Michael Wilson PLC                        Attn: Michael G. Wilson                                    mike@mgwilsonlaw.com                  Email
Counsel to Mirakl, Inc.                                                                            12733 Storrow Rd
Counsel to The Crown Estate Commissioners                                                          Henrico, VA 23233
Notice of Appearance and Request for Notices             Milbank LLP                               Attn: Samuel Khalil                        212‐530‐5219    skhalil@milbank.com                   Email
Counsel to the Ad Hoc Committee                                                                    Attn: Matt Brod                                            mbrod@milbank.com
                                                                                                   Attn: Dennis F. Dunne                                      ddunne@milbank.com
                                                                                                   55 Hudson Yards
                                                                                                   New York, NY 10001
Notice of Appearance and Request for Notices             Mirick, O’Connell, DeMallie & Lougee, LLP Attn: Christine E. Devine                  508‐791‐8502    cdevine@mirickoconnell.com            Email
Counsel to Asheville Retail Associates LLC, NED Little                                             100 Front St
Rock LLC, Palm Beach Outlets I, LLC, Santo Del Sur, LLC,                                           Worcester, MA 01608
CLPF – CC Pavilion, L.P
Notice of Appearance and Request for Notices             Mirick, O’Connell, DeMallie & Lougee, LLP Attn: Joseph H. Baldiga                    508‐898‐1502    jbaldiga@mirickoconnell.com           Email
Counsel to Asheville Retail Associates LLC, NED Little                                             1800 W Park Dr., Ste 400
Rock LLC, Palm Beach Outlets I, LLC, Santo Del Sur, LLC,                                           Westborough, MA 01581
CLPF – CC Pavilion, L.P
Notice of Appearance and Request for Notices             Missouri Department of Revenue            Attn: John Whiteman                                        edvaecf@dor.mo.gov                    Email
Missouri Department of Revenue                                                                     Bankruptcy Unit
                                                                                                   P.O. Box 475
                                                                                                   Jefferson City, MO 65105‐0475
Notice of Appearance and Request for Notices             Nold Muchinsky PLLC                       Attn: Brian M. Muchinsky                   888‐371‐4133    bmuchinsky@noldmuchlaw.com            Email
Counsel to Bellevue Square, LLC and Bellevue Square                                                Attn: Thomas W. Stone                                      tstone@noldmuchlaw.com
Merchants’ Association                                                                             10500 NE 8th St, Ste 930
                                                                                                   Bellevue, WA 98004
Notice of Appearance and Request for Notices             Office of the Attorney General            Attn: Christopher S. Murphy, AAG           512‐936‐1409    christopher.murphy@oag.texas.gov      Email
Counsel to Comptroller of Public Accounts of the State                                             Bankruptcy & Collections Division MC 008
of Texas                                                                                           P.O. Box 12548
                                                                                                   Austin, TX 78711‐2548
Notice of Appearance and Request for Notices             Office of the Attorney General            Attn: Jason B. Binford                     512‐936‐1409    jason.binford@oag.texas.gov           Email
State of Texas                                                                                     Attn: Abigail R. Ryan                                      abigail.ryan@oag.texas.gov
                                                                                                   Bankruptcy & Collections Division MC 008
                                                                                                   P.O. Box 12548
                                                                                                   Austin, TX 78711‐2548
Core Parties                                             Office of the United States Trustee       Attn: Kenneth N Whitehurst, III            804‐771‐2330    ustpregion04.rh.ecf@usdoj.gov         Email
Office of the United States Trustee                                                                701 E Broad St, Ste 4304                                                                         First Class Mail
                                                                                                   Richmond, VA 23219
Notice of Appearance and Request for Notices             Offit Kurman, P.A.                        Attn: Stephen A. Metz                      240‐507‐1735    smetz@offitkurman.com                 Email
Counsel to Simon Property Group, Inc. & Thruway                                                    4800 Montgomery Ln, 9th Fl
Shopping Center LLC                                                                                Bethesda, MD 20814
Notice of Appearance and Request for Notices             Pachulski Stang Ziehl & Jones LLP         Attn: Robert J. Feinstein                  212‐ 561‐7777   rfeinstein@pszjlaw.com                Email
Counsel to Official Committee of Unsecured Creditors                                               Attn: Bradford J. Sandler                                  bsandler@pszjlaw.com
                                                                                                   Attn: Shirley S. Cho                                       scho@pszjlaw.com
                                                                                                   780 3rd Ave, 34th Fl
                                                                                                   New York, NY 10017‐2024
Notice of Appearance and Request for Notices.            Palmer Square Management                  Attn: Sandra S. Moran, Esq.                609‐921‐3797    smoran@palmersquare.com               Email
Counsel to PSLP LLC (“PSLP”) and PILAF Partners, LLC                                               Attn: Lori Rabon                                           lrabon@palmersquare.com
(“PILAF” and                                                                                       40 Nassau St
together with “PSLP,” “Palmer Square”).                                                            Princeton, NJ 08542
Notice of Appearance and Request for Notices             Patterson Belknap Webb & Tyler LLP        Attn: Daniel A. Lowenthal                  212‐336‐2222    dalowenthal@pbwt.com                  Email
Counsel to Delaware Trust Company, Indenture Trustee                                               Attn: Brian P. Guiney                                      bguiney@pbwt.com
                                                                                                   1133 Ave of the Americas
                                                                                                   New York, NY 10036
Notice of Appearance and Request for Notices             Paul, Weiss, Rifkind, Wharton & Garrison Attn: Paul M. Basta                         212‐757‐3990    pbasta@paulweiss.com                  Email
Counsel to TPG Partners VI, L.P. (Sponsors)              LLP                                       Attn: Jacob A. Adlerstein                                  jadlerstein@paulweiss.com
                                                                                                   Attn: Eugene Y. Park                                       epark@paulweiss.com
                                                                                                   Attn: Irene Blumberg                                       iblumberg@paulweiss.com
                                                                                                   1285 6th Ave
                                                                                                   New York, NY 10019
Notice of Appearance and Request for Notices             Perdue, Brandon, Fielder, Collins & Mott, Attn: Owen M. Sonik                        713‐862‐1429    osonik@pbfcm.com                      Email
Counsel to Spring Branch ISD District and City of        LLP                                       1235 North Loop West, Ste 600
Houston                                                                                            Houston, TX 77008
Notice of Appearance and Request for Notices.            Pierce McCoy, PLLC                        Attn: Jonathan A. Grasso, Esq.             757‐257‐0387    jon@piercemccoy.com                   Email
Counsel to Bellevue Square, LLC and Bellevue Square                                                101 W. Main St, Ste 101
Merchants’ Association.                                                                            Norfolk, VA 23510
Notice of Appearance and Request for Notices             Pryor Cashman LLP                         Attn: Conrad K. Chiu                       212‐515‐6962    cchiu@pryorcashman.com                Email
Counsel to Envisage Group                                                                          7 Times Square
                                                                                                   New York, NY 10036‐6569
Notice of Appearance and Request for Notices             Reed Smith LLP                            Attn: Lloyd A. Lim                         713‐469‐3899    llim@reedsmith.com                    Email
Counsel to Tango Analytics, LLC                                                                    Attn: Rachel I. Thompson                                   rithompson@reedsmith.com              First Class Mail
                                                                                                   811 Main St, Ste 1700
                                                                                                   Houston, TX 77002‐6110
Notice of Appearance and Request for Notices             Reed Smith LLP                            Attn: Alison Wickizer Toepp                804‐344‐3410    atoepp@reedsmith.com                  Email
Counsel to Tango Analytics, LLC                                                                    Riverfront Plaza – W Tower
                                                                                                   901 E Byrd St, Ste 1900
                                                                                                   Richmond, VA 23219




In re: Chinos Holdings, Inc., et al.
Case No. 20‐32181                                                                                                    Page 4 of 6
             Case 20-32181-KLP                                  Doc 1318                  Filed 08/02/21 Entered 08/02/21 09:03:29                                                             Desc Main
                                                                                         Document     Page 7 of 8
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                      Name                                           Address                      FAX                           Email               Method of Service
Notice of Appearance and Request for Notices        Robinson Brog Leinwand Greene             Attn: Fred B. Ringel                           212‐956‐2164   fbr@robinsonbrog.com                  Email
Counsel to Causeway LLC                             Genovese & Gluck P.C.                     875 Third Avenue, 9th Floor
                                                                                              New York, New York 10022
Notice of Appearance and Request for Notices        Ronald Page PLC                           Attn: Ronald A. Page, Jr.                      804‐482‐2427   rpage@rpagelaw.com                    Email
Counsel to INT S.A. and Schulz & Lyman Turnkey                                                P.O. Box 73087
Services, LLC                                                                                 N. Chesterfield, VA 23235
Counsel to Gibi Systems Inc., Carolina Container
Company & Carolina Container Company, and Daniel
Winkworth
Notice of Appearance and Request for Notices        Rosenberg & Estis, P.C.                   Attn: Jack Rose                                212‐551‐8484   jrose@rosenbergestis.com              Email
Counsel to Williamsburg Portfolio II, LLC                                                     773 3rd Ave
                                                                                              New York, NY 10281
Notice of Appearance and Request for Notices.       S&D Law                                   Attn: Steven W. Kelly, Esq.                                                                         First Class Mail
Counsel to CPBP‐VII Associates, L.P.                                                          1290 Broadway, Ste 1650
                                                                                              Denver, Colorado 80203
Securities and Exchange Commission                  Securities and Exchange Commission        100 F St, NE                                                                                        First Class Mail
                                                                                              Washington, DC 20549
Securities and Exchange Commission                  Securities and Exchange Commission        Philadelphia Regional Office                                  philadelphia@sec.gov                  Email
                                                                                              Attn: Kelly L Gibson                                                                                First Class Mail
                                                                                              1 Penn Ctr
                                                                                              1617 John F Kennedy Blvd, Ste 520
                                                                                              Philadelphia, PA 19103
Core Parties                                        Seward & Kissel LLP                       Attn: John R. Ashmead                          212‐480‐8421   ashmead@sewkis.com                    Email
Counsel to Wilmington Savings Fund Society, FSB                                               Attn: Gregg S. Bateman                                        bateman@sewkis.com                    First Class Mail
as Prepetition Term Agent and DIP Agent                                                       Attn: Catherine V. LoTempio                                   lotempio@sewkis.com
                                                                                              1 Battery Park Plz
                                                                                              New York, NY 10004
Notice of Appearance and Request for Notices        Simon Property Group, Inc.                Attn: Ronald M. Tucker                         317‐263‐7901   rtucker@simon.com                     Email
Counsel to Simon Property Group, Inc.                                                         225 W. Washington St.
                                                                                              Indianapolis, Indiana 46204
Notice of Appearance and Request for Notices        Spector & Cox                             Attn: Howard Marc Spector                      214‐237‐3380   hspector@spectorcox.com               Email
Counsel to The Shops at Summerlin North, LP                                                   12770 Coit Rd, Ste 1100
                                                                                              Dallas, TX 75251
Notice of Appearance and Request for Notices        Spotts Fain PC                            Attn: Karl A. Moses, Jr.                       804‐697‐2100   kmoses@spottsfain.com                 Email
Counsel to 91 Fifth Avenue Corp                                                               Attn: Robert H. Chappell III                                  rchappell@spottsfain.com
Counsel to Victory International Inc.                                                         Attn: Neil E. McCullagh                                       nmccullagh@spottsfain.com
Counsel to Denimatrix, LLC                                                                    411 E Franklin St, Ste 600
                                                                                              Richmond, VA 23219
Notice of Appearance and Request for Notices        Squire Patton Boggs LLP                   Attn: Jeffrey N. Rothleder                     202‐457‐6315   jeffrey.rothleder@squirepb.com        Email
Counsel to China Ting Garment Mfg (Group) Limited                                             2550 M Street, NW
                                                                                              Washington, DC 20037
Notice of Appearance and Request for Notices        Squire Patton Boggs LLP                   Attn: Norman N. Kinel                          212‐872‐9815   norman.kinel@squirepb.com             Email
Counsel to China Ting Garment Mfg (Group) Limited                                             1211 Avenue of the Americas, 26th Fl
                                                                                              New York, NY 10036
Notice of Appearance and Request for Notices.       State of California Franchise Tax Board   Attn: John M. O'Donnell                        916‐845‐3648   john.o'donnell@ftb.ca.gov             Email
Counsel for California Franchise Tax Board                                                    P.O. Box 1720, MS: A‐260
                                                                                              Rancho Cordova, CA 95741‐1720
Notice of Appearance and Request for Notices        Streusand, Landon, Ozburn & Lemmon,       Attn: Sabrina L. Streusand                     512‐236‐9904   streusand@slollp.com                  Email
Counsel to Dell Marketing, L.P.                     LLP                                       1801 S MoPac Expressway, Ste 320
                                                                                              Austin, TX 78746
Notice of Appearance and Request for Notices        SulmeyerKupetz                            Attn: Victor A. Sahn                           213‐629‐4520   vsahn@sulmeyerlaw.com                 Email
Counsel to Denimatrix, LLC                                                                    333 S. Grand Avenue, Suite 3400
                                                                                              Los Angeles, CA 90071
Notice of Appearance and Request for Notices        Tannenbaum Helpern Syracuse &             Attn: Michael J. Riela,                        212‐371‐1084   Riela@thsh.com                        Email
Counsel to Victory International Inc.               Hirschtritt LLP                           900 Third Avenue, 13th Fl
                                                                                              New York, NY 10022
Notice of Appearance and Request for Notices        Tavenner & Beran, PLC                     Attn: Lynn L. Tavenner                         804‐783‐0178   ltavenner@tb‐lawfirm.com              Email
Counsel to the Ad Hoc Committee                                                               Attn: Paula S. Beran                                          pberan@tb‐lawfirm.com
                                                                                              Attn: David N. Tabakin                                        dtabakin@tb‐lawfirm.com
                                                                                              20 North Eighth Street, 2nd Fl
                                                                                              Richmond, Virginia 23219
Notice of Appearance and Request for Notices        The County of Loudoun, Virginia           Attn: Steven F. Jackson                        703‐771‐5025   steve.jackson@loudoun.gov             Email
Counsel to The County of Loudoun, Virginia                                                    Assistant County Attorney
                                                                                              1 Harrison St, SE, 5th Fl
                                                                                              P.O. Box 7000
                                                                                              Leesburg, VA 20177‐7000
Core Parties                                        The National Association of Attorneys     Attn: Legal Dept                                                                                    First Class Mail
                                                    General                                   1850 M St NW, 12th Fl
                                                                                              Washington, DC 20036
Notice of Appearance and Request for Notices.       The Sarachek Law Firm                     Attn: Joseph E. Sarachek, Esq.                 646‐861‐4950   joe@saracheklawfirm.com               Email
Counsel to Rio Apparel HK Ltd.                                                                101 Park Ave, 27th Fl
                                                                                              New York, NY 10178
Notice of Appearance and Request for Notices        The Taubman Company                       Attn: Andrew S. Conway                                        aconway@taubman.com                   Email
Counsel to Taubman Landlords                                                                  200 E Long Lake Rd, Ste 300
                                                                                              Bloomfield Hills, MI 48304
Counsel to the IPCo Notes Trustees                  Thompson Hine LLP                         Attn: Irving C. Apar                                          irving.apar@thompsonhine.com          Email
                                                                                              Attn: Yesenia Batista                                         yesenia.batista@thompsonhine.com      First Class Mail
                                                                                              335 Madison Ave, 12th Fl
                                                                                              New York, NY 10017‐4611
Notice of Appearance and Request for Notices.       Thompson Hine LLP                         Attn: Louis F. Solimine, Esq.                  513‐241‐4771   Louis.Solimine@ThompsonHine.com       Email
Counsel to IMI MSW LLC, Peoria New Mall LLC, OKC                                              312 Walnut St, Ste 1400
Outlets I LLC, SRE Boardwalk LLC, SRE Ontario                                                 Cincinnati, OH 45202‐4029
LLC, and SRE Mustang LLC.
Notice of Appearance and Request for Notices        TN Dept of Revenue                        Attn: Laura L. McCloud                         615‐741‐3334   lauralea.mccloud@ag.tn.gov            Email
Tennessee Attorney General’s Office                                                           c/o TN Attorney General's Office, Bankruptcy
                                                                                              Division
                                                                                              PO Box 20207
                                                                                              Nashville, TN 37202‐0207
Notice of Appearance and Request for Notices        Trainor Fairbrook                         Attn: Jennifer L. Pruski                       916‐929‐7111   jpruski@trainorfairbrook.com          Email
Counsel to Folsom Central, LLC and The Roseville                                              PO Box 255824
Fountaines, L.P.                                                                              Sacramento, CA 95865




In re: Chinos Holdings, Inc., et al.
Case No. 20‐32181                                                                                                Page 5 of 6
             Case 20-32181-KLP                                     Doc 1318               Filed 08/02/21 Entered 08/02/21 09:03:29                                                   Desc Main
                                                                                         Document     Page 8 of 8
                                                                                                          Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                     Description                                        Name                                      Address                FAX                            Email            Method of Service
Notice of Appearance and Request for Notices           U.S. Department of Justice          Attn: Tax Division                        202‐514‐6866   Alexander.R.Kalyniuk@usdoj.gov      Email
Counsel for the United States of America                                                   Attn: Alexander Kalyniuk
                                                                                           Ben Franklin Station
                                                                                           P.O. Box 227
                                                                                           Washington, DC 20044
Office of the United States Attorney                   United States Attorney's Office     The Eastern District of Virginia                                                             First Class Mail
Eastern District of Virginia                                                               919 E Main St, Ste 1900
                                                                                           Richmond, VA 23219
Notice of Appearance and Request for Notices           Vandeventer Black LLP               Attn: James K. Donaldson                  804‐237‐8801   jdonaldson@vanblacklaw.com          Email
Counsel to Pan Pacific Co., Ltd.                                                           Riverfront Plaza – West Tower
                                                                                           901 E Byrd St, Ste 1600
                                                                                           Richmond, VA 23219
Notice of Appearance and Request for Notices           Vedder Price P.C.                   Attn: Anand Ramana                        202‐312‐3322   aramana@vedderprice.com             Email
Counsel to 932 North Rush, L.L.C.                                                          1401 I Street NW, Suite 1100
                                                                                           Washington, D.C. 20005
Vendor                                                 Victory International Inc           Attn: Justin Kent                                        JustinKent@LiFung.com               Email
                                                                                           Attn: Peter DeWit                                        PeterDeWit@LFSourcing.com
Notice of Appearance and Request for Notices           Vogel & Cromwell, LLC               Attn: Christian K. Vogel                  804‐728‐1625   kvogel@vogelandcromwell.com         Email
Counsel for Oracle America, Inc. and Dell Marketing,                                       513 Forest Ave, Ste 205
L.P.                                                                                       Richmond, VA 23229
Notice of Appearance and Request for Notices           Wayne Greenwald PC                  Attn: Wayne M. Greenwald                  877‐254‐1003                                       First Class Mail
Counsel to INT S.A.                                                                        475 Park Ave S, 26th Fl
                                                                                           New York, NY 10016
Core Parties                                           Weil, Gotschal & Manges LLP         Attn: Ray C. Schrock                      212‐310‐8007   ray.schrock@weil.com                Email
Counsel to the Debtors                                                                     Attn: Candace M. Arthur                                  candace.arthur@weil.com
                                                                                           Attn: Daniel Gwen                                        daniel.gwen@weil.com
                                                                                           767 Fifth Avenue
                                                                                           New York, NY 10153
Notice of Appearance and Request for Notices           Whiteford, Taylor & Preston LLP     Attn: Christopher A. Jones                               cajones@wtplaw.com                  Email
Counsel to TPG Partners VI, L.P. (Sponsors)                                                Attn: Vernon E. Inge, Jr.                                vinge@wtplaw.com
                                                                                           Attn: Corey S. Booker                                    cbooker@wtplaw.com
                                                                                           2 James Center 1021 E Cary St, Ste 1700
                                                                                           Richmond, VA 23219
Notice of Appearance and Request for Notices           Wilk Auslander LLP                  Attn: Eric J. Snyder                                     esnyder@wilkauslander.com           Email
Counsel to 30 E. 85th St., Company LLC                                                     1515 Broadway, 43rd Fl
                                                                                           New York, NY 10036
Notice of Appearance and Request for Notices           Williams Mullen                     Attn: Augustus Epps Jr.                   804‐420‐6507   aepps@williamsmullen.com            Email
Counsel to Northwood PL A, L.P., Causeway LLC,                                             Attn: Michael Mueller                                    mmueller@williamsmullen.com
Eastview Mall, LLC, and Pittsford Plaza SPE, LLC                                           Attn: Jennifer McLemore                                  jmclemore@williamsmullen.com
                                                                                           Attn: Bennett T. W. Eastham                              beastham@williamsmullen.com
                                                                                           200 S 10th St, Ste 1600
                                                                                           Richmond, VA 23219‐3095
Notice of Appearance and Request for Notices.          Willkie Farr & Gallagher LLP        Attn: Jeffrey D. Pawlitz                  212‐728‐8111   jpawlitz@willkie.com                Email
Counsel to J.P. Morgan Securities, LLC.                                                    Attn: Robert E. Engelke                                  rengelke@willkie.com
                                                                                           787 7th Ave
                                                                                           New York, New York 10019
Notice of Appearance and Request for Notices.          Willkie Farr & Gallagher LLP        Attn: Mark T. Stancil                     202‐303‐2000   mstancil@willkie.com                Email
Counsel to J.P. Morgan Securities, LLC.                                                    1875 K St, NW
                                                                                           Washington DC 20006‐1238
Notice of Appearance and Request for Notices           Woods Rogers PLC                    Attn: Michael E. Hastings                 540‐798‐8133   mhastings@woodsrogers.com           Email
Counsel to Wilmington Savings Fund Society, FSB                                            Attn: Richard C. Maxewll                                 rmaxwell@woodsrogers.com
as Prepetition Term Agent and DIP Agent                                                    901 East Byrd St, Ste 1550
                                                                                           Richmond, VA 23219




In re: Chinos Holdings, Inc., et al.
Case No. 20‐32181                                                                                             Page 6 of 6
